Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the previous objections to claims 2-6, 8, 10-11 have been fully considered and are persuasive.  Applicant has canceled claims 2-4 and amended the other claims to obviate the issues.  The previous objections to claims 2-6, 8, 10-11 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issues.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the previous 112(b) rejections of claims 1, 8, & 10 have been fully considered and are persuasive.  Applicant has amended claims to obviate the issues, and upon further consideration, Examiner has applied 112(f) interpretation to “connected device” in view of the functional language “in communication”.  The previous 112(b) rejections of claims 1, 8, & 10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the previous 103 rejection of claim 1 under modified Scaringe have been fully considered and are persuasive.  Applicant has amended claim 1 to recite limitations regarding the pump and controller, including that the pump can be actuated to create positive and negative pressure in the line cleaning agent carrying tube.  While Examiner considers Scaringe’s pump 103 would generate positive pressure in line cleaning agent tube, Examiner does not consider the pump 103 would generate negative pressure.  The previous 103 rejection of claim 1 under modified Scaringe has been withdrawn. 

In view of the amendment(s) below, Examiner considers the application to be placed in condition for allowance.  

Examiner’s Comment
Examiner notes that claim 1 has been amended regarding the Y-valve to recite “without depositing line cleaning agent” in the last clause.  Examiner considers this to be supported per [0042] of the specification (refer to “the controller 108 may actuate the pump motor 125 to direct a burst of air through the line cleaning agent carrying tube 103 to the drain line 107 in addition to, or in lieu of, directing the cleaning agent from the reservoir 105 to the drain line”).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connected device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “connected device” in claim 1 to be interpreted under 112(f) interpretation to correspond with the following structure: a cell phone (see Applicant’s specification, [0040]).  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendment to the claims
Please amend the claim(s) as follows:

For Claim 1:
On line 34, amend to “a pump intake of the pump to the drain line;”

Allowed claims
Claims 1, 5-6, 8, 10-11 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed drain line cleaning system, and more particularly, the combination of the line cleaning agent carrying tube, pump, clog sensor, and controller (and interactions thereof).  Examiner considers the best prior art of record to be Scaringe et al. (US 10610907, “Scaringe”).  Examiner also addresses newly cited Shin (EP 2284448).
Scaringe teaches a system for preventing condensate drain pan flooding (see Figures 15-16, storage and dispensing tank 101, control electronics 102, pump 103, hose 104, electrodes 106, arrows 401 & 410, three-way valve 500.  See column 17, lines 3-50).  While Examiner considers Scaringe’s pump 103 would generate positive pressure in interpreted line cleaning agent tube (combination of hose 104, and two outputs from tee 500 marked by arrows 401 & 410), Examiner does not consider the pump 103 would generate negative pressure in said line cleaning agent tube.  
Shin teaches a condensate drain pump (see Shin’s Figures 3-4, pumping device 2, check valves 11 & 12).  Shin does not appear to teach a “Y-valve”, or other claim 1 limitations (e.g. controller, re the controller particulars recited in claim 1.  
Examiner has also cited Jaffe (US 5416947) for pertinence, but is not considered to read on the claimed invention.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718